J. SHELLY WRIGHT, Circuit Judge
(dissenting):
Assuming that the continued vitality of the so-called “going and coming” rule is as certain as the court’s opinion suggests, I would still hold that the facts of this case, as stated by the court, take us outside the rule. I am influenced, of-course, by this court's repeated affirmation of the presumption of compensability in questionable cases and the liberal application required by the underlying philosophy of the Act. See Wheatley v. Adler, 132 U.S.App.D.C. -, 407.F.2d 307 (decided May 17, 1968) (en banc). Compare United States v. Charles, 130 U.S.App.D.C. 151, 397 F.2d 712 (1968) (per curiam).
I respectfully dissent.